         Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 1 of 24



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
________________________________________
                                         )
                                         )
MICHAEL RAE,                             )
                                         )
                         Plaintiff,      )
                                         )
v.                                       )      Civil Action
                                         )      No. 19-11044-PBS
COMMONWEALTH OF MASSACHUSETTS            )
MASSACHUSETTS BAY TRANSPORTATION         )
AUTHORITY, KENNETH GREEN, individually, )
and RICHARD SULLIVAN, individually,      )
                                         )
                         Defendants.     )
________________________________________)


MEMORANDUM AND ORDER ON DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT


                                April 22, 2021



Saris, D.J.

                                INTRODUCTION

     Lieutenant Michael Rae (“Lt. Rae”) sues his former employer,

the Massachusetts Bay Transportation Authority (“MBTA”), and its

employees Kenneth Green (“Chief Green”), Chief of the MBTA Transit

Police     Department,    and   Richard    Sullivan   (“Supt.    Sullivan”),

Superintendent of the MBTA Transit Police Department, alleging

that his termination for sleeping on the job during multiple night

shifts was racially motivated and violates his First Amendment

rights and state law.        He asserts the following claims: (1) the


                                       1
          Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 2 of 24



MBTA and Chief Green discriminated against him because of his race

(white) in violation of Mass. Gen. Laws ch. 151B (Count I); (2) the

MBTA and Chief Green retaliated against him for filing an internal

complaint of harassment against Chief Green in violation of Mass.

Gen. Laws ch. 151B (Count III); (3) Chief Green and Supt. Sullivan

retaliated      against    him   because    of   his   union   affiliation   in

violation of the First Amendment and 42 U.S.C. § 1983 (Count V);

(4) Supt. Sullivan interfered with his First Amendment rights by

means of threats, intimidation, and/or coercion in violation of

the Massachusetts Civil Rights Act (the “MCRA”), Mass. Gen. Laws

ch. 12, § 11H (Count VI); (5) Chief Green and Supt. Sullivan

intentionally interfered with his contractual rights in violation

of state common law (Count IV); and (6) the MBTA failed to pay him

all the wages to which he was entitled in violation of the

Massachusetts Wage Act, Mass. Gen. Laws. Ch. 149, § 148 (Count

VII). 1     Defendants move for summary judgment on all six claims.

For the following reasons, the Court ALLOWS their motions.

                                   BACKGROUND

       The facts, viewed in the light most favorable to Lt. Rae as

the nonmoving party, are as follows.




   1The parties previously stipulated to dismissal with prejudice
of Count II, which asserted a claim of discrimination based on
veteran status against the MBTA and Chief Green. See Dkt. 29.
                                        2
          Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 3 of 24



      I.        Initial Investigation

      Effective March 5, 2016, the MBTA Transit Police Department

(the “Department”) assigned Lt. Rae, who is white, to work the

11:30 p.m. to 7:30 a.m. shift, known throughout the Department as

the “last half shift.”         Depending on the day, Lt. Rae would serve

either as the “Duty Supervisor” or a “Road Lieutenant” on the last

half duty shift.          The Duty Supervisor is the highest-ranking

officer on duty during last half shifts.           He or she works from the

“Duty Supervisor’s Desk” – a desk located on an elevated platform

within the dispatch area from which one can see the entire facility

–   and    is    responsible   for   supervising   the   operations    of   the

Department throughout the entire MBTA system.            The Road Lieutenant

is the highest-ranking officer on the road during last half shifts

and is responsible for monitoring and supervising the work of the

patrol     officers,    monitoring    MBTA   property,   and   responding    to

emergencies and other calls for service.

      At 1:50 a.m. on Sunday, September 25, 2016, during a last

half shift for which Lt. Rae served as Duty Supervisor, a call

came in that a 13-year-old boy had been found asleep on a Silver

Line bus at the Southampton Garage.          Officer Bartlett responded to

the call.         Although standard procedure for the protection of

juveniles is to query the Criminal Justice Information System to

determine whether the child has been reported as missing, assess

whether the child needs medical or other services, contact the

                                        3
      Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 4 of 24



Department   of   Children   and   Families,     determine   the   child’s

residential address, and release the child only to a parent or

guardian, Officer Bartlett merely asked the boy for “his name,

[date of birth], and . . . home address” and “transported” the boy

to the apartment building he gave as his address without contacting

a parent or guardian.    Dkt. 44-3 at 3.

     The next day, while reviewing the events of the weekend,

Deputy Chief Preston Horton (“D.C. Horton”) and Supt. Sullivan

independently became aware of the call.        Concerned, Supt. Sullivan

emailed Lt. Rae and Sergeant Carrasco, the Patrol Supervisor,

stating, “one is left to assume a thirteen-year-old is found

sleeping on a bus at 2AM and NO additional steps were undertaken

to determine how that came to be, the juvenile’s physical/mental

state of being, who received the child upon transport to his

residence etc.”     Dkt. 42-2 at 2 (emphasis in original).              He

instructed them to “[a]scertain as much information as possible

and adjust this report immediately.”       Id.   D.C. Horton separately

emailed Sergeant Carrasco to determine if Officer Bartlett had

taken the requisite steps despite failing to include them in his

report.   [Dkt. 40 ¶ 21] Sergeant Carrasco confirmed that Officer

Bartlett had not followed appropriate protocol.

     Because he considered the mishandling of this event to be

very serious – the child had been reported missing on September

21, 2016 and was not located again until September 29, 2016 – Supt.

                                    4
       Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 5 of 24



Sullivan asked Deputy Chief Sean Reynolds (“D.C. Reynolds”) to

investigate how the incident had occurred.            D.C. Reynolds sent

notices of investigation and a set of written questions to several

officers whom he believed had knowledge of the situation, including

Lt. Rae. 2

      In his answers to D.C. Reynolds’s written questions, Lt. Rae

stated that he was “unaware” of the call and referred to Officer

Bartlett’s report for any details regarding its handling.               Dkt.

43-2 at 3.   His responses surprised D.C. Reynolds because Lt. Rae,

as the Duty Supervisor for the relevant shift, “should have been

aware of this call for service” in real time.              Dkt. 43 ¶ 14.

Suspecting that Lt. Rae was not at the Duty Supervisor’s Desk when

the call came in, D.C. Reynolds reviewed the video records of a

camera (referred to as the “mantrap video”) positioned to capture

all entries and exits from the dispatch area to determine his

whereabouts.    These records showed Lt. Rae leaving the dispatch

area in a hooded sweatshirt at 1:46 a.m. during the September 24-

25, 2016 last half shift and not returning until 6:04 a.m.         Because

“Duty Supervisors are expected to work at the Duty Supervisor’s

Desk” unless they responding to a call for service, D.C. Reynolds




  2  These other officers cooperated in the investigation and
received discipline ranging from a written reprimand to a one-day
suspension.
                                     5
       Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 6 of 24



found Lt. Rae’s four-hour absence “both inexplicable and very

concerning.”     Dkt. 43 ¶ 20.

      Per standard operating procedure, D.C. Reynolds broadened the

scope of his investigation to determine if the unexplained absence

constituted a single instance of misconduct or was part of a larger

pattern of wrongdoing.          He reviewed the mantrap video for the two

last half shifts Lt. Rae worked before the September 24-25 shift

and the two last half shifts he worked after it.                   During all four

of these shifts, Lt. Rae disappeared for prolonged periods (between

1   hour   and   43   minutes    and   4       hours   and   39   minutes)   without

explanation.

      II. Expanded Investigation

      D.C. Reynolds reported his findings to Supt. Sullivan, who

authorized D.C. Reynolds to conduct an expanded investigation into

misconduct.

      On October 17, 2016, during fire alarm testing, D.C. Reynolds

discovered that the “Night Lieutenant’s Office,” a room available

for night lieutenants to use in situations requiring more privacy

than the dispatch area can provide (e.g., when a citizen comes in

to make a complaint), was locked.                D.C. Reynolds tried using the

master key to access the room, but it did not work.                  When he asked

the building manager for a copy of the key to this room, the

building manager informed him that Lt. Rae had taken the key and



                                           6
      Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 7 of 24



had never returned it.        D.C. Reynolds accordingly arranged for a

locksmith to change the lock.

     After the locksmith opened the door, D.C. Reynolds, now joined

by D.C. Horton and Supt. Sullivan, entered the office.              The three

observed a “cot set up in the room with a sleeping bag and pillow”;

“a heater . . . set up on the desk next to the cot”; “a duffle bag

and a blanket”; a computer; and a filing cabinet labeled “Superior

Officers Association.”        Dkt. 43 ¶¶ 27, 28.           They also found a

deadbolt on the only door providing access to the room.               Lt. Rae

later admitted to installing the deadbolt without permission.

     Lt.   Rae   discovered    he   could   no    longer   access   the   Night

Lieutenant’s Office later that night.            He immediately emailed D.C.

Reynolds asking to be “inform[ed] . . . of the change” and for

“access to the office.”       Dkt. 43-6 at 2.        When he later received

permission from D.C. Reynolds to retrieve his personal property,

the sleeping materials were among the items he removed.                    D.C.

Reynolds accordingly concluded that Lt. Rae had been using the

Night Lieutenant’s Office as a makeshift sleeping quarters during

the hours in which he was missing in his last half shifts.

     D.C. Reynolds pulled the available mantrap video records,

which went back 90 days, to determine how often Lt. Rae was absent

from dispatch while serving as Duty Supervisor or not on the road

while serving as Road Lieutenant.           He also interviewed several

officers and lieutenants about their experiences on the last half

                                      7
         Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 8 of 24



shift.     The officers confirmed that Lt. Rae would often be “absent

from dispatch for long periods of time and that this was not true

of other Duty Supervisors for whom they worked.”                  Dkt. 43 ¶ 45.

The lieutenants confirmed that “they worked their shifts from the

Duty Supervisor’s Desk except when their duties required that they

be elsewhere,” i.e., that they did not perform their duties out of

the Night Lieutenant’s Office.         Dkt. 43 ¶ 46.

     Although the Department did not authorize lieutenants to

perform their duties from the Night Lieutenant’s Office, D.C.

Reynolds     nonetheless     sought   to   verify    whether      Lt.   Rae   was

performing his duties while absent.                In that vein, he cross-

referenced audio recordings (which allowed him to see if Lt. Rae

spoke on the radio or answered the Duty Supervisor’s recorded line

in dispatch); access card reports (which allowed him to see if Lt.

Rae tapped into any work-related area); computer logs (which

allowed him to see if, when, and from which computer Lt. Rae was

logged     in,   including   the   computer   in    the   Night    Lieutenant’s

Office); and the dispatch system (which allowed him to see if Lt.

Rae responded to or backed up any officer on call).                Based on the

information he gathered, D.C. Reynolds “concluded that Lt. Rae was

absent from the Duty Supervisor’s Desk when he was the assigned

Duty Supervisor and absent from his responsibilities on the road

as Road Lieutenant for an aggregate of 176 hours, 9 minutes during

the period July 19, 2016 – October 24, 2016 and that he was not

                                       8
         Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 9 of 24



performing his duties during those missing hours” but was instead

sleeping while on duty.          Dkt. 43 ¶ 48.          He also determined that

Lt. Rae had violated the uniform requirements of the Department

during at least 19 shifts and had failed to comply with a policy

mandating disclosure to Professional Standards on at least 36

occasions in which he used the Emergency Access Card.

      III. Disciplinary Hearing and Termination

      Chief Green, who is black, placed Lt. Rae on administrative

paid leave (“APL”) on November 10, 2016.                 Two and a half months

later,      after    reviewing      the       results     of     D.C.   Reynolds’s

investigation, Chief Green notified Lt. Rae that the MBTA would

conduct a Disciplinary Hearing on charges including Dereliction of

Duty, Sleeping While on Duty, Failure to Supervise, and Abuse of

Position.      The Disciplinary Hearing occurred on February 2, 2017

and March 1, 2017.       After listening to the parties’ arguments and

reviewing their evidence, the Hearing Officer, who is white,

concluded that just cause existed as to “all of the charges”

asserted against Lt. Rae.          Dkt. 41-4 at 15; see also id. at 11-

15.

      Chief    Green,    in    consultation      with    Supt.    Sullivan,   D.C.

Reynolds,     and   D.C.      Horton,   terminated       Lt.   Rae’s    employment

effective March 28, 2017.         Supt. Sullivan, D.C. Reynolds, and D.C.

Horton are white.



                                          9
     Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 10 of 24



     IV.    Arbitration

     The MBTA Police Superior Officers Association (the “Superior

Officers Union”), which represented Lt. Rae, demanded arbitration

pursuant    to     the    parties’    Collective      Bargaining    Agreement.

Arbitrator Mary Jeanne Tufano (“Arbitrator Tufano”) was assigned

to the case.       She conducted evidentiary hearings on October 19,

20, 23, 24, and 25, 2017.

     During these hearings, Lt. Rae did not dispute that he had

spent long periods of time in the Night Lieutenant’s Office while

serving    as    Duty    Supervisor   or    Road   Lieutenant.     He   instead

maintained that Department policy allowed him to perform his duties

from “wherever the job took” him, including the Night Lieutenant’s

Office.    Dkt. 45-2 at 23.       The MBTA offered testimony from other

lieutenants who had had worked the last half shift contradicting

Lt. Rae’s position.          The MBTA also offered the testimony of a

patrol officer who had worked with four Duty Supervisors, including

Lt. Rae, on the last half shift that Lt. Rae was the only one to

leave the Duty Supervisor’s Desk for extended periods of time.

     Arbitrator Tufano issued her decision on February 8, 2018.

She noted that the “gravamen” of the MBTA’s complaint was “the

‘unaccounted for’ time that Lt. Rae spent away from the [D]uty

[S]upervisor’s [D]esk in the dispatch area, or not on the road

when serving as road lieutenant.”            Dkt. 45-3 at 37.      Because the

evidence “establishe[d]” that Lt. Rae was not performing the duties

                                       10
      Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 11 of 24



of these positions during these periods of unaccounted-for time,

she determined that just cause existed for disciplining him.             Id.

at 39.     And because she found “the dereliction of duty offense,”

if not the other conduct (e.g., failing to wear a uniform or

failing to report use of the Emergency Access Card), to be a

“serious offense meriting discharge,” she sustained the penalty of

termination.     Id. at 46-47.     In doing so, she rejected the Superior

Officers Union’s contention that the discharge was motivated by

anti-union bias.

      V.    Union Activity

      Lt. Rae first became a member of the Superior Officers Union

when he was promoted to lieutenant in 2013.                In 2014, he was

elected as the union’s Vice President, and in 2015, he became its

President.       In   his   role   as   President,    he   “routinely   filed

grievances . . . regarding the uniform allowance, union delegates,

TPSA commander overtime, TPSA reorganization, accreditation, and”

terminations.     Dkt. 45-3 at 9.

      On June 28, 2016, the recently terminated Vice President of

the   Superior    Officers   Union,     Lieutenant    Christopher   Maynard,

publicly posted a picture of Supt. Sullivan sleeping during a break

in an interest arbitration.        Later that day, Supt. Sullivan called

Lieutenant Richard Salisbury, a member of the Executive Board of

the Superior Officers Union, to complain.            During the call, Supt.

Sullivan allegedly stated that the General Manager of the MBTA had

                                        11
      Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 12 of 24



authorized him to hire a private detective to investigate the

officers    on   the   Executive   Board      at    his   own   expense,    and   he

threatened to spend up to $20,000 of his own money suing them for

“defamation of character.”         Dkt. 54-2 ¶ 4.          Supt. Sullivan also

allegedly told a different union individual, Lieutenant Richard

Campos, that he was going to “crush you guys.”                  Dkt. 45-3 at 10.

Supt. Sullivan disputes making either statement.

      The   Superior    Officers    Union         subsequently    denounced       Lt.

Maynard’s post and disclaimed having any role in it.

      VI.   Complaints Filed by Lt. Rae

      On September 27, 2016, Lt. Rae filed a complaint with the

Office of Diversity and Civil Rights, alleging that Sergeant

Michael Flanagan, the president of the union representing police

sergeants, had threatened to physically harm him during a union

meeting.     After     investigating        the    complaint,    Supt.     Sullivan

concluded that the allegations were “not sustained.”                Dkt. 42-4 at

12.

      On November 10, 2016, after learning about his impending

placement on APL, Lt. Rae filed another complaint with the Office

of Diversity and Civil Rights, this time accusing Chief Green of

intimidation and harassment.       Supt. Sullivan and D.C. Reynolds did

not learn of Lt. Rae’s complaint against Chief Green until several

days after they placed Lt. Rae on APL.



                                       12
       Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 13 of 24



       VII. Chief Green Interview

       In April of 2016, a local radio station interviewed Chief

Green about his vision for the Department.           During the interview,

Chief Green discussed the preference given to veterans in hiring

decisions.       He acknowledged that veterans are “deserv[ing] of

having preference” but noted that “people in the community deserve

new positions as well.”        Dkt. 45-9 at 9.       He explained that he

planned to navigate this “tricky situation” by making a more

“concentrated effort to recruit minority veterans and minorities

within the community.”        Id.     He further expressed a desire to

“darken” up the Department, which was then seventy-four percent

white.    Id. at 17.

                                   DISCUSSION

  I.     Legal Standard

       Summary    judgment   is    appropriate     when,   based    upon   the

pleadings,    affidavits,    and    depositions,    “there   is    no   genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”         Fed. R. Civ. P. 56(a).        A fact is

“material” if it “might affect the outcome of the suit under the

governing law.”      Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).      A dispute is “genuine” if “the evidence is such that




                                       13
        Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 14 of 24



a reasonable jury could return a verdict for the nonmoving party.”

Id.

      Generally, “a party seeking summary judgment always bears the

initial responsibility of informing the district court of the basis

for its motion.”        Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).     “To succeed, the moving party must show that there is an

absence of evidence to support the nonmoving party’s position.”

Rogers v. Fair, 902 F.2d 140, 143 (1st Cir. 1990).              Once it has

made the requisite showing, the burden shifts to the nonmovant to

“present definite, competent evidence to rebut the motion” and

demonstrate that a “trialworthy issue persists.”                Vineberg v.

Bissonnette, 548 F.3d 50, 56 (1st Cir. 2008) (internal citations

and quotations omitted).       “‘[T]he mere existence of a scintilla of

evidence’ is insufficient to defeat a properly supported motion

for summary judgment.”        Torres v. E.I. Dupont De Nemours & Co.,

219 F.3d 13, 18 (1st Cir. 2000) (quoting Anderson, 477 U.S. at

252).

  II.     Racial Discrimination Claim (Count I)

      In Count I, Lt. Rae claims that the MBTA and Chief Green

terminated him because of his race (white) in violation of Mass.

Gen. Laws ch. 151B.      He argues that the April 2016 radio interview

of Chief Green constitutes direct evidence of discrimination.             The

Court disagrees.      During the interview, Chief Green discussed the

need for increased diversity in the workforce and the effort to

                                      14
       Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 15 of 24



recruit minorities.         He did not discuss any matter that would

constitute direct evidence of a discriminatory motive involving

Lt. Rae’s termination, which occurred nearly a year later.                  Cf.

Patten v. Wal-Mart Stores E., Inc., 300 F.3d 21, 25 (1st Cir.

2002).    The claim itself thus must be assessed using the burden-

shifting paradigm set forth in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973).

       Under the McDonnell Douglas paradigm, a plaintiff bears the

initial burden “to show by a preponderance of the evidence a prima

facie case of discrimination.”            Blare v. Husky Injection Molding

Sys. Boston, Inc., 646 N.E.2d 111, 115 (Mass. 1995).                   If the

plaintiff makes the requisite showing, the burden shifts to the

employer to “rebut the presumption created by the prima facie case

by articulating a legitimate, nondiscriminatory reason for its

[employment]    decision.”       Id.        If   the   defendant   proffers   a

legitimate, nondiscriminatory reason for its action, “the burden

of production shifts back to the plaintiff employee, requiring the

employee to provide evidence that ‘the employer’s articulated

justification is not true but a pretext.’” Bulwer v. Mount Auburn

Hosp., 46 N.E.3d 24, 33 (Mass. 2016) (cleaned up) (quoting Blare,

646 N.E.2d at 116).

       Chief Green and the MBTA focus their arguments on the second

and third stage of the McDonnell Douglas test, contending that

they   have   met   their   burden   to     articulate   a   legitimate,   non-

                                       15
       Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 16 of 24



discriminatory reason for the termination – Lt. Rae’s misconduct,

as confirmed by D.C. Reynolds’s investigation and the decision of

the Hearing Officer – and that Lt. Rae has not provided evidence

that this justification is a pretext.

       Lt. Rae seeks to establish pretext in two ways. 3            First, he

argues that the extreme nature of the punishment – termination –

indicates pretext.     It is true that, as he notes, Defendants have

not offered any evidence that he had ever been subject to a prior

disciplinary sanction.      But given the extent of the dereliction of

duty (176 hours of sleeping on the job), no reasonable juror could

find   that   the   harshness   of    the    punishment,    standing   alone,

establishes    pretext.      Nor     has    Lt.   Rae   offered   evidence   of

differential treatment of similarly situated individuals which

would support a reasonable inference that the severity of his

punishment reflected untruthfulness.

       Second, Lt. Rae relies on the contents of the April 2016 radio

interview to demonstrate racial animus.             In the interview, Chief

Green discussed his hope of “darken[ing]” the Department.                Dkt.

45-9 at 17.    He said that the Police Department was “too white.” 4


  3 Because he does not mention the alleged comments Chief Green
made to Lt. Rae while Lt. Rae was a recruit at the police academy
or after Lt. Rae arrested a young black woman who had littered at
an MBTA station and refused to leave, he has waived any argument
that these comments demonstrate pretext.

  4 He did not, however, make any derogatory or negative statements
about white individuals.
                                       16
        Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 17 of 24



Id.     He also relies on allegations that Chief Green, when he was

a     lieutenant,    called    another        lieutenant   (white)   a   racist.

Plaintiff’s counsel presses the Court to infer racial bias from

these statements.      He maintains that, if Chief Green had discussed

a     desire   to   increase   the   representation        of   whites   in   the

Department, his comments would likely be interpreted as racist.

The Court does not find the argument reasonable.                Although Lt. Rae

disagrees with the language used by Chief Green in the interview,

even     he    acknowledges     that      “diversity       in   law-enforcement

departments is a lofty, admirable and necessary goal.”                Dkt. 52 at

14.     In any event, it is undisputed that Lt. Rae was terminated

after an extensive investigation into suspected misconduct.                   Lt.

Rae does not challenge the ultimate findings of this investigation

(e.g., that he slept on the job for 176 hours), which was conducted

by white officers, and there is no evidence that Chief Green played

any role in initiating or directing the scope of the investigation.

Moreover, there is no evidence his decision was tainted by any

alleged racial bias.       The Court accordingly ALLOWS the motion for

summary judgment on Count I.

    III. Retaliation Claim (Count III)

       In Count III, Lt. Rae asserts that the MBTA and Chief Green

retaliated against him for filing a harassment and intimidation

complaint against Chief Green on November 10, 2016, the same date

he was put on paid administrative leave.               The court can discern

                                         17
           Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 18 of 24



two alleged adverse actions from this claim: placement on APL and

termination.            As   to   the    first,       the   fact   that   Defendants

indisputably did not become aware of the complaint until after

they placed Lt. Rae on APL defeats any finding of causation.                        As

to the second, causation is again lacking because Lt. Rae offers

no evidence to tie his termination to the act of filing of his

complaint.         He relies solely on timing, but the investigation

against Lt. Rae began several months before Lt. Rae filed the

complaint,        and    a   plaintiff       cannot    manufacture    a   claim    of

retaliation by filing a complaint after finding out he is under

investigation.          The Court ALLOWS the motion for summary judgment

on Count III.

     IV.     First Amendment Claims (Count V)

       Lt. Rae asserts § 1983 claims against Chief Green and Supt.

Sullivan for retaliation in violation of the First Amendment based

on his union activities.           To make out a prima facie case of First

Amendment retaliation, a plaintiff must show that “(1) he engaged

in    an     activity    protected      by   the   First     Amendment;    (2)    [the

defendant] took an adverse action against him; and (3) there is a

causal link between the protected activity and the adverse action.”

Staples v. Gerry, 923 F.3d 7, 15 (1st Cir. 2019) (citing Hannon v.

Beard, 645 F.3d 45, 48 (1st Cir. 2011)).

           Defendants do not dispute that Lt. Rae’s participation in

the Superior Officers Union qualifies as “activity protected by

                                             18
       Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 19 of 24



the First Amendment.”       See id.    They dispute, however, whether Lt.

Rae has tied his termination to any anti-union animus.

       Lt. Rae fails to offer any evidence that Chief Green harbored

anti-union animus, let alone that such animus was a substantial

and motivating factor behind his termination.                 He argues instead

that    Chief     Green,    by     approving       the   termination,    became

“responsible for” the alleged anti-union animus of Supt. Sullivan,

not that he had any anti-union animus himself.                  He relies on a

“cat’s paw” theory of liability, 5 essentially arguing Chief Green

was tainted by Sup. Sullivan’s anti-union animus.                Dkt. 52 at 15.

       The flaw in this theory is that Lt. Rae has not met his burden

to establish a genuine dispute of material fact on the claim

against Supt. Sullivan.          Lt. Rae, the union president and a union

activist, has adduced some (disputed) evidence that Supt. Sullivan

harbored anti-union animus:             The record indicates that Supt.

Sullivan    may    have    threatened        to   privately    investigate   and

personally sue each member of the Union Executive Board using

$20,000 of his own money and that he may have threatened to “crush”

the union.      However, Lt. Rae offers nothing to link any alleged

anti-union bias to his termination.               And in the absence of any


  5 “The ‘cat’s paw theory’ is employed when one ‘seeks to hold
his employer liable for the animus of a supervisor who was not
charged with making the ultimate employment decision.’” Ameen v.
Amphenol Printed Cirs., Inc., 777 F.3d 63, 68 (1st Cir. 2015)
(quoting Staub v. Proctor Hospital, 562 U.S. 411, 422 (2011)).


                                        19
       Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 20 of 24



evidence   of   causation,    the   Court   gives   weight   to   Arbitrator

Tufano’s determination, amply supported by the record, 6 that the

circumstances of the termination itself establish “that Lt. Rae

was not discharged for his Union activity.”          Dkt. 45-3 at 44; see

Wojcik v. Massachusetts State Lottery Comm’n, 300 F.3d 92, 105

(1st Cir. 2002) (“Although the arbitrator’s factual findings are

not dispositive, they may be entitled to great weight.” (citing

McDonald v. City of W. Branch, 466 U.S. 284, 292 n.13 (1984))).

The Court accordingly ALLOWS the motion for summary judgment on

Count V.

  V.     MCRA Claim (Count VI)

       In Count VI, Lt. Rae asserts that Supt. Sullivan interfered

with his First Amendment rights by means of threats, intimidation,

or coercion when he threatened to sue or “crush” members of the

Executive Board.      Dkt. 45-3 at 10.       To bring a claim under the

MCRA, Mass. Gen. Laws ch. 12, § 11H, a plaintiff must show “(1)

his exercise or enjoyment of rights secured by the Constitution or


  6 For example, consistent with Arbitrator Tufano’s findings, the
record indicates that, despite making the alleged anti-union
comments in June of 2016, Supt. Sullivan did not authorize any
investigation against Lt. Rae until D.C. Reynolds independently
discovered evidence of wrongdoing during an investigation into the
mishandling of the September 25, 2016 incident. Moreover, once he
approved the expanded scope of the investigation, Supt. Sullivan
did not play any active role in conducting it (aside from being
physically present when D.C. Reynolds first entered the Night
Lieutenant’s Office). Nothing in these facts suggest that Supt.
Sullivan engaged in “untoward ‘digging’ to manufacture charges
against Lt. Rae.” Dkt. 45-3 at 45.
                                     20
        Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 21 of 24



laws of either the United States or the Commonwealth, (2) has been

interfered with, or attempted to be interfered with, and (3) that

the   interference     or   attempted      interference   was    by    threats,

intimidation or coercion.”       Meuser v. Fed. Express Corp., 564 F.3d

507, 516 (1st Cir. 2009) (internal quotation marks and citations

omitted).

      Here, Lt. Rae asserts that Supt. Sullivan’s threats to Lt.

Salisbury and Lt. Campos constituted an attempt to interfere with

his right of association under the First Amendment.              However, he

does not explain how the threats to “crush” the members of the

Executive Board had any link to his termination or otherwise

affected     plaintiff’s    constitutional     rights.     See    Goddard    v.

Kelley, 629 F. Supp. 2d 115, 128 (D. Mass. 2009).                     The Court

accordingly ALLOWS the motion for summary judgment on Count VI.

  VI.     Intentional Interference Claims (Count IV)

      In Count IV, Lt. Rae asserts that Chief Green and Supt.

Sullivan      intentionally      interfered      with     his     contractual

relationship with the MBTA.       To establish intentional interference

with a contractual relationship, Lt. Rae must prove that (1) “he

had an advantageous relationship with” the MBTA; (2) Supt. Sullivan

and Chief Green “knowingly induced a breaking of the relationship”;

(3) Supt. Sullivan and Chief Green acted under an “improper” motive

or means; and (4) their actions caused Lt. Rae harm.             See Rando v.

Leonard, 826 F.3d 553, 556 (1st Cir. 2016) (quoting Blackstone v.

                                      21
      Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 22 of 24



Cashman, 860 N.E.2d 7, 12-13 (Mass. 2007)). Because Supt. Sullivan

and Chief Green supervised Lt. Rae at the relevant time, Lt. Rae

must further show that the “improper” motive or means underlying

their actions encompassed actual malice.           See Pierce v. Cotuit

Fire Dist., 741 F.3d 295, 304 (1st Cir. 2014) (citations omitted).

Mere hostility is insufficient.       See id.

      The only evidence of actual malice offered by Lt. Rae is the

alleged anti-union animus of Supt. Sullivan.            But Lt. Rae has

failed to causally link any anti-union animus to his termination

(or   even   the    underlying     investigation     precipitating      his

termination), as discussed in more detail above.         And without any

basis for inferring the existence of a causal link between the

two, no reasonable juror could find that Supt. Sullivan acted under

an improper motive in recommending Lt. Rae for termination.             The

Court accordingly ALLOWS the motion for summary judgment on the

portion of Count IV asserted against Supt. Sullivan.

      As for the portion of Count IV asserted against Chief Green,

Lt. Rae does not appear to argue that it should survive the instant

motion for summary judgment.        The Court accordingly ALLOWS the

motion for summary judgment on this claim.

  VII. Wage Violation Claim (Count VII)

      Count VII asserts a claim against the MBTA for unpaid wages

for “days owed” and “comp time” under the Massachusetts Wage Act.

The MBTA persuasively argues that the claim is precluded by § 301

                                    22
     Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 23 of 24



of the Labor Management Relations Act, 29 U.S.C. § 185(a), because

these issues are covered by the Collective Bargaining Agreement.

Lt. Rae does not appear to rebut that “days owed” and “comp time”

are creatures of the Collective Bargaining Agreement.

     Moreover,    the   MBTA,   as   a   branch   of   the   Commonwealth   of

Massachusetts, is entitled to sovereign immunity.               See Smith v.

Massachusetts Bay Transp. Auth., 968 N.E.2d 884, 888 (Mass. 2012).

Even if there is no preemption, Lt. Rae must show that the

Commonwealth has waived sovereign immunity with respect to his

Wage Act claim.    By its express terms, the Wage Act applies to the

Commonwealth only with respect to “mechanic[s], workm[e]n and

laborer[s]” or employees of a “penal” institution.                Mass. Gen.

Laws ch. 149, § 148.    Lt. Rae argues that “law enforcement officers

such as an MBTA police officer” fall within the scope of this class

of employees.     The Massachusetts Appeals Court recently rejected

a similar claim brought by court officers, at least in part on the

ground they perform police duties.            Donahue v. Trial Ct., 164

N.E.3d 925, 931-32 (Mass. App. Ct. 2021).              The Court holds that

the Wage Act does not waive the Commonwealth’s sovereign immunity

with respect to claims brought by MBTA law enforcement officers.

The Court accordingly allows the motion for summary judgment on

Lt. Rae’s Wage Act claim.




                                     23
     Case 1:19-cv-11044-PBS Document 57 Filed 04/22/21 Page 24 of 24



                                 ORDER

     For the reasons stated above, the motions for summary judgment

(Dkts. 36 & 38) are ALLOWED.    The Clerk will enter judgment against

Lt. Rae on Counts I, III, IV, V, VI, and VII and orders that the

case be closed.


SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   24
